Dear Sheriff Couvillon:
This office is in receipt of your opinion request regarding whether the practice of "tape boxing" is unlawful under LSA-R.S. 14:102.23 and LAS-R.S. 14:90.6.
LSA R.S. 14:102.23 provides in pertinent part:
  A. It shall be unlawful for any person to:
  (1) Organize or conduct any commercial or private cockfight wherein there is a display of combat or fighting among one or more domestic or feral chickens and in which it is intended or reasonably foreseeable that the chickens would be injured, maimed, mutilated, or killed; or
  (2) Possess, train, purchase, or sell any chicken with the intent that the chicken shall be engaged in an unlawful commercial or private cockfight as prohibited in Paragraph (1) of this Subsection.
  B. As used in this Section, the following words and phrases have the following meanings ascribed to them:
  (1) "Chicken" means any bird which is of the species  Gallus gallus, whether domestic or feral.
  (2) "Cockfight" means a contest wherein chickens are set against one another with the intention that they engage in combat.
La.R.S. 14:102.23 creates criminal sanction for cockfighting, raising game fowl for cockfighting, and other activities related to cockfighting. Specifically, La.R.S. 14:102.23 makes it unlawful to "organize or conduct any commercial or private *Page 2 
cockfight wherein there is a display of combat or fighting among one or more domestic or feral chickens and in which it is intended or reasonably foreseeable that the chickens would be injured, maimed, mutilated, or killed." The statute defines cockfighting as a "contest wherein chickens are set against one another with the intention that they engage in combat."
"Tape Boxing" is an activity wherein handlers put padding on the spurs of two roosters that engage in combat. Handlers attach these pads, which are devices similar to boxing gloves on the rooster's legs mainly to keep their spurs from gouging the eyes of the other bird, but also to prevent other serious injury or death to the fowl. Handlers engage in this sort of activity for a variety of reasons, such as training or gauging how well a rooster fights.
This activity clearly is "cockfighting" as defined by La.R.S. 14:102.23. As mentioned above, cockfighting is defined as a "contest wherein chickens are set against one another with the intention that they engage in combat." Simply stated, when roosters "tape box," the handlers of the birds intend that they combat each other. Thus, "tape boxing" in no uncertain terms constitutes "cockfighting."
There is, however, an additional element to the law. La.R.S. 14:102.23
also provides that there must be an intent or reasonable foreseeability
that the rooster will be "injured, maimed, or killed as a result of the cockfight." At first glance it may appear that "tape boxing" is an avenue around the intent to injure requirement since the "gloves" are designed to minimize injury sustained to the game fowl. However, the law includes a reasonable foreseeability element as well. Indeed, it is reasonablyforeseeable that if two roosters are made to "box" long enough, there could be some degree of injury caused to the bird. It could be likened to combat between two people. Because bare-fisted fighting causes severe injury to boxers, they wear boxing gloves. That is not to say boxing gloves eliminate injury altogether, it simply minimizes damage. The same conclusion is well-applied to cockfighting without boxing gloves versus with boxing gloves. In both instances injury is imminent; it is the degree of injury that is affected by boxing gloves. Therefore, it is reasonably foreseeable that "tape boxing" will cause injury to the game fowl, which violates the second element of the law.
LSA-R.S. 14:90.6 (A) provides in pertinent part:
  A. Gambling or wagering at a cockfight is the aiding or abetting or participation in any game, contest, lottery, or contrivance, in any location or place where a cockfight is being conducted and *Page 3 
whereby a person risks the loss of anything of value in order to realize a profit. . . .
La.R.S. 14:90.6 makes it illegal to gamble on a cockfight. As mentioned above, tape boxing fits squarely within the definition of cockfighting. Thus, gambling on roosters engaged in "tape boxing" is without question illegal under La.R.S. 14:90.6.
Therefore, any person engaged in the activity of "tape boxing" is cockfighting with the intent or reasonable foreseeability that the game fowl will be injured, which is expressly prohibited under LSA R.S.14:102.23. Furthermore, anyone who gambles on "tape boxing" will be gambling on a cockfight, which is also prohibited under LSA-R.S.14:90.6.
If there are any further questions on this matter, please do not hesitate to call.
  Very truly yours,
  JAMES D. "BUDDY" CALDWELL
  Attorney General
  By: __________________________
  F. STANTON HARDEE, III
  Assistant Attorney General
  FSH, III/lc/jy